FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERALD JOHANNES,                                  No. 09-56286

               Plaintiff - Appellant,             D.C. No. 2:04-cv-00028-TJH-
                                                  VBK
  v.

JIM HERNANDEZ; STEPHANIE                          MEMORANDUM *
FRENCH,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Gerald Johannes appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging constitutional violations in connection with the use

of restraints during an incident while he was confined at Atascadero State Hospital


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ASH”) awaiting civil commitment proceedings pursuant to California’s Sexually

Violent Predators (“SVP”) Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Carver v. Lehman, 558 F.3d 869, 872 (9th Cir. 2009), and we

affirm.

      Even if Johannes could show that he suffered a violation of his constitutional

rights when he was placed in wrist restraints for thirty minutes after he refused to

obey orders, the district court properly concluded that defendants were entitled to

qualified immunity because the law regarding detention of individuals awaiting

SVP proceedings was not clearly established at the time of the alleged violation in

2003. See Pearson v. Callahan, 555 U.S. 223, 243-44 (2009); Jones v. Blanas,

393 F.3d 918, 931-34 (9th Cir. 2004) (holding for the first time that an SVP

detainee “is entitled to conditions of confinement that are not punitive”).

      Johannes’s remaining contentions, including those concerning whether an

ASH administrative directive mandates a different conclusion, are unpersuasive.

      AFFIRMED.




                                           2                                    09-56286